Per Curiam.
Relator commenced a suit in the circuit court for the county of Gogebic by quo warranto to 'test *205the title of one Charles Lease to the office of school trustee of the township of Bessemer, in said county. The relator, claiming that his proceedings were regular, entered the default of the respondent for failure to appear and plead. The respondent subsequently entered a motion to set aside the default. Relator moved for judgment of ouster on the default. For various reasons, unnecessary to mention, the hearing of the motion was postponed, has never been decided, and was still pending when the petition in this case was filed in this court on July 22d last, asking for the writ of mandamus to compel the circuit judge to enter judgment.
The respondent returns that he has been at all times ready to dispose of the motion, and to either enter judgment or refuse to do so, upon the disposal of the motion. Relator, instead of asking the court to dispose of the motion, applied to this court for the writ of mandamus. The return of the circuit judge was filed October 9th. We are of the opinion that' the relator was premature in filing his petition in this court. It is his own fault that the court did not dispose of the pending motion.
The writ will therefore'be denied.